Exhibit 99.15 Johnson & Johnson Reports 2008 Third-Quarter Results: Sales of $15.9 Billion Increased 6.4% Versus a Year Ago; EPS was $1.17 Excluding 2007 Special Items, 2008 Third-Quarter EPS Increased 10.4%* New Brunswick, NJ (October 14, 2008) – Johnson & Johnson today announced sales of $15.9 billion for the third quarter of 2008, an increase of 6.4% as compared to the third quarter of 2007. Operational growth was 3.3% and the positive impact of currency was 3.1%. Domestic sales were up .4%, while international sales increased 13.1%, reflecting operational growth of 6.5% and a positive currency impact of 6.6%. Net earnings and diluted earnings per share for the third quarter of 2008 were $3.3 billion and $1.17, respectively. The third quarter of 2007 included an after-tax restructuring charge of $528 million associated with a cost improvement program.
